DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment and Response to First Action Interview Office Action filed on January 11, 2021 has been entered and made of record.

Allowable Subject Matter
Claims 1-7 and 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the determination of camera parameters corresponding to a digital image utilizing critical edge detection neural networks to generate a vanishing edge point map from the digital image and utilizing the vanishing edge point map in order to determine the camera parameters, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Rejections
With respect to claim 17, Applicant has amended the claim in order to avoid it being interpreted under 35 USC § 112(f).  Therefore, claim 17 does not invoke 35 USC § 112(f).

Claim Rejections - 35 USC § 112
With respect to claims 21-29, Applicant has amended in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 102
With respect to claims 17-20, Applicant’s arguments (Remarks, pp. 9-11) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 1-7 and 17-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

4/1/2021